        Case 3:16-cv-00133-VAB Document 720 Filed 02/06/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


MICHAEL AND JOYCE HALLORAN,
PATRICIA AND STEVEN BROZEK,
MICHAEL AND SUE ANN FURLONG,
JACQUELINE GRIBBON, DAVID                                Civil Number 3:16cv0133(VAB)
KANDRYSAWTZ, PETER AND PAULA
LAVALLEY,
ALFRED AND JEANNETTE
LESPERANCE, individually and as trustees
of the Lesperance Family Living Trust,
GEOFFREY LUXENBERG,
KENNETH AND VICTORIA MASCIOVECCHIO,
MARK AND FELICE PAWELCYZK,
MARY LOU THIELING, MARK AND CAROLYN
MCKINNEY
     Plaintiffs,

V.

AMICA MUTUAL INSURANCE COMPANY,
BUNKER HILL INSURANCE COMPANY,
CITIZENS INSURANCE COMPANY OF AMERICA,
FIDELITY AND GUARANTY INSURANCE COMPANY,
HOMESITE INSURANCE COMPANY, LIBERTY
MUTUAL FIRE INSURANCE COMPANY,
MERRIMACK MUTUAL FIRE INSCURANCE COMPANY,
MIDDLESEX MUTUAL ASSURANCE COMPANY,
NGM INSURANCE COMPANY, NEW LONDON
COUNTY MUTUAL INSURANCE COMPANY,
THE STANDARD FIRE INSURANCE COMPANY,
THE TRAVELERS INDEMNITY COMPANY OF AMERICA,
THE AUTOMOBILE INSURANCE COMPANY OF HARTFORD,
CONNECTICUT.
       Defendants.

                                         JUDGMENT

       This matter having come on for consideration of the parties’ joint motion to

dismiss all remaining plaintiffs’ claims doc.#718, before the Honorable Victor A. Bolden,

United States District Judge; and the Court having considered the full record of the case

including applicable principles of law and granted the parties’ joint motion. It is therefore;
        Case 3:16-cv-00133-VAB Document 720 Filed 02/06/20 Page 2 of 2



       ORDERED, ADJUDGED and DECREED that the case is dismissed with

prejudice, without costs, attorneys’ fees or expense to any party, and all parties waive

any rights to appeal.

       Dated at Bridgeport, Connecticut this 6th day of February, 2020.



                                                ROBIN D. TABORA, Clerk
                                                By:/s/_________
                                                Jazmin Perez
                                                Deputy Clerk




EOD:      2/6/2020
